IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10088
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROEL TREVINO, also known as Roy Trevino,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:96-CR-197-ALL
                       - - - - - - - - - -

                          October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.


PER CURIAM:*

     Court-appointed counsel for Roel Trevino has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Our independent review of the

brief, Trevino’s response, and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.